Exhibit 10.15

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

This Amended and Restated Employment Agreement is made by and between ConAgra
Foods, Inc., a Delaware corporation (“Company”), and Gary M. Rodkin
(“Executive”), the 25th day of September, 2008, but effective as of January 1,
2009 (the “Agreement Date”).

The Board of Directors of the Company (“Board”) and Executive desire to restate
the August 31, 2005 Employment Agreement between the Company and Executive to
comply with Internal Revenue Code (“Code”) Section 409A (“409A”) and to make
certain other changes. In order to accomplish this objective, the Board has
caused the Company to enter into this Agreement.

NOW, THEREFORE, it is agreed as follows:

 

1. Term of Employment. Executive’s term of employment under this Agreement shall
continue in accordance with the terms hereof until a termination of Executive’s
employment.

 

2. Position and Duties.

 

  2.1 Position. Executive is the Company’s President and Chief Executive Officer
and Executive shall have the customary powers, responsibilities and authorities
of such position in corporations of the size, type and nature of the Company and
as provided in the Company’s by-laws. Executive’s office shall be located in
Omaha, Nebraska.

 

  2.2 Duties. Executive shall devote his full working time and efforts to the
performance of the duties outlined above. Executive may, consistent with his
duties hereunder, engage in charitable and community affairs, manage his
personal investments and, subject to the prior approval of the Board, serve on
the board of directors of other companies.

 

3. Compensation.

 

  3.1 Base Salary. The Company shall pay Executive a Base Salary (“Base Salary”)
at the rate of $1,000,000 per annum. The Base Salary shall be payable in
accordance with the ordinary payroll practices of the Company. Executive’s rate
of Base Salary shall be reviewed for possible increases by the Board at least
annually, and any such increased amount shall become the Base Salary hereunder.

 

  3.2 Annual Incentive Bonus. Executive shall be entitled to receive an annual
bonus under the Company’s Executive Incentive Plan (“Annual Bonus Plan”), or any
successor plan subsequently available to senior executive officers. Executive’s
target bonus opportunity under the Annual Bonus Plan shall not be less than 200%
of Executive’s Base Salary. The performance goals with respect to such target
bonus opportunity shall be established annually by the Human Resources Committee
of the Board on a basis consistent with the establishment of such performance
goals for other senior executive officers of the Company.

 

177



--------------------------------------------------------------------------------

  3.3 Long Term Senior Management Incentive Plans. Executive shall participate
in the Company’s Executive Incentive Plan, 2006 Stock Plan, 2006 Performance
Share Plan, 2008 Performance Share Plan and any other or successor incentive
plan available from time to time to senior executive officers at levels
determined by the Human Resource Committee of the Board of Directors and
commensurate with Executive’s position. Each such Plan, together with the
Company’s Long-Term Senior Management Incentive Program and any other
equity-based or other incentive program under which Executive has received or
receives long-term awards, are collectively referred to as the “LTSMIP”.

 

4. Other Benefits

 

  4.1 Employee Benefit Plans. The Company shall provide Executive and his
eligible dependents with coverage under all employee benefit programs, plans and
practices, in accordance with the terms thereof, which the Company makes
available to senior executive officers (including qualified and non-qualified
plans) in accordance with Company policies. This will include vacation benefits
pursuant to standard Company vacation policy, but not less than four weeks per
calendar year.

 

  4.2

Non-Qualified Plans. The Executive will participate in the Company’s
Non-Qualified Pension Plan (the “Non-Qualified Plan”) and Non-Qualified CRISP
Plan (“Non-Qualified CRISP Plan”). For purposes of the Non-Qualified Plan,
except as set forth below, (i) years of service for purposes of calculating
benefits will be credited at a three-for-one rate until Executive has service
credit of thirty years, (ii) annual pensionable earnings shall be no less than
$3,000,000, and (iii) Executive’s benefits under the Non-Qualified Plan shall be
determined using the prior benefit formula as in effect under the qualified
pension plan during 2004 (described as Option (A) in the Company’s August 2008
Proxy Statement). Notwithstanding the foregoing, (x) in the event of voluntary
termination or retirement prior to attainment of age 60, a crediting rate of
two-for-one shall apply in lieu of the three-for-one rate, (y) the Board must
approve a voluntary termination or retirement before August 31, 2010 and, in the
event of such termination or retirement without approval by the Board, the
Executive will not be entitled to any benefits under the Non-Qualified Plan or
the Non-Qualified CRISP Plan, and (z) the amount of benefit payable under the
Non-Qualified Plan shall be subject to offset for the accrued benefit as of
August 31, 2005 payable to Executive under all Pepsi supplemental pension
retirement plans commencing, in the case of benefits grandfathered from 409A
application, on May 1, 2017 in the form of a monthly joint and 50% survivor
annuity benefit, and commencing, in the case of benefits that are not
grandfathered from 409A application, on June 1, 2009 in the form of a monthly
joint and 50% survivor annuity benefit. Such offset shall be determined by
converting benefits under both such plans to lump sum equivalent values based
upon the actuarial assumptions and methods which

 

178



--------------------------------------------------------------------------------

 

the Company uses for purposes for determining the lump sum benefit payments
under the Non-Qualified Plan. In the event of termination for “Cause”, the
Executive will not be entitled to any benefits under the Non-Qualified Plan or
the Non-Qualified CRISP Plan.

 

  4.3 Directors and Officers Liability Coverage. Executive shall be entitled to
the same coverage under the Company’s directors and officers liability insurance
policies as is available to senior executive officers and directors with the
Company. In any event, the Company shall indemnify and hold Executive harmless,
to the fullest extent permitted by the laws of the State of Delaware, from and
against all costs, charges and expenses (including reasonable attorneys’ fees)
incurred or sustained in connection with any action, suit or proceeding to which
Executive or his legal representatives may be made a party by reason of
Executive’s being or having been a director or officer of the company or any of
its affiliates or employee benefit plans. The provisions of this subparagraph
shall not be deemed exclusive of any other rights to which Executive seeking
indemnification may have under any by-law, agreement, vote of stockholders or
directors, or otherwise. The provisions of this paragraph shall survive the
termination of this Agreement for any reason.

 

  4.4 Expenses. Executive is authorized to incur reasonable expenses in carrying
out his duties under this Agreement, including expenses for travel and similar
items related to such duties. The Company shall reimburse Executive for all such
expenses upon presentation by Executive from time to time of an itemized account
of such expenditures. The Company will pay all reasonable professional fees and
expenses incurred by Executive in connection with the negotiation and
preparation of this Agreement.

 

  4.5 Reimbursement and In-Kind Benefit Rules. Any reimbursements, gross-ups or
in-kind benefits to be provided pursuant to this Agreement (including but not
limited to Sections 4.4, 4.7, and 9) that are taxable to Executive shall be
subject to the following restrictions: (a) each reimbursement or gross-up must
be paid no later than the last day of the calendar year following the Employee’s
tax year during which the expense was incurred or tax was remitted, as the case
may be; and (b) the amount of expenses or taxes eligible for reimbursement, or
in kind benefits or gross-ups provided, during a tax year of the Employee may
not affect the expenses or taxes eligible for reimbursement, or in-kind benefits
or gross-ups to be provided, in any other tax year of the Employee; (c) the
period during which any reimbursement or gross-up may be paid or in-kind benefit
may be provided is the later of ten years after termination of this Agreement or
in the case of reimbursements or gross-ups related to any Excise Tax and
Expenses, the expiration of all applicable statutes of limitation for the
collection of such Excise Tax and Expenses; and (d) the right to reimbursement,
gross-up or in-kind benefits is not subject to liquidation or exchange for
another benefit.

 

  4.6

Other Policies. The Company’s senior executive security policy will apply to
Executive, including use of corporate aircraft and appropriate home security in

 

179



--------------------------------------------------------------------------------

 

Omaha. The Company acknowledges that the Company and Executive have entered into
an Executive Time Sharing Agreement relating to Executive’s personal use of
Company-provided aircraft.

 

  4.7 Change of Control Benefits. The Executive has entered into that certain
Amended and Restated Change of Control Agreement that is to become effective as
of January 1, 2009 (the “CoC Agreement”). If the Company were to terminate the
CoC Agreement, and if a “Change of Control” (as that term is defined in the CoC
Agreement) were to thereafter occur, and if a separation from service described
in Section 5.2 were to occur upon or within three years after such Change of
Control then: (i) the sum of the severance benefit under Section 5.2(iii) of
this Agreement and any other severance paid or provided to Executive shall be
2.99 times the sum of (1) Executive’s Base Salary, plus (2) the greater of
(x) the highest annual cash bonus paid to Executive for the three (3) full
fiscal years of the Company preceding the fiscal year in which the Change of
Control occurs, or (y) two times Executive’s Base Salary for the fiscal year in
which the Change of Control occurs. Executive’s Base Salary for purposes of item
(1) in the preceding sentence shall be Executive’s highest Base Salary as of or
after the Change of Control, and (ii) Executive will be entitled to a “Tax Gross
Up.” “Tax Gross Up” means an additional amount (the “Additional Payment”) such
that the net amount retained by the Executive after deduction of any Excise Tax
and Expenses (as defined below), and any federal, state and local income tax,
employment tax and Excise Tax and Expenses imposed upon the Additional Payment,
shall be equal to the sum of the payments, distributions or benefits to be paid
to or for the benefit of Executive pursuant to this Agreement or otherwise. The
term “Excise Tax and Expenses” means the Excise Tax and Expenses imposed under
Section 4999 of the Code, together with any interest or penalties imposed with
respect to such Excise Tax and Expenses. Notwithstanding the foregoing, provided
the Company complies with Section 5.6, the Additional Payment shall not include
any taxes imposed under Code Sections 409A(a)(1)(B) and 409A(b)(5).

All Tax Gross Up determinations shall be made by an independent registered
public accounting firm selected by the Company immediately prior to the Change
of Control (the “Accounting Firm”), which shall provide its determinations and
any supporting calculations both to the Company and Executive within ten
(10) days of the Change of Control. Any such determination by the Accounting
Firm shall be binding upon the Company and the Executive.

The Company shall pay the applicable Additional Payment as and when the Excise
Tax and Expenses is incurred, subject to Section 4.5. The Additional Payment
shall be paid in accordance with Section 409A of the Code, to the extent
applicable. If the amount of an Additional Payment cannot be fully determined by
the date on which an amount becomes subject to the Excise Tax and Expenses
(“Payment Date”), the Company shall pay to the Employee by the Payment Date an
estimate of such Additional Payment, as determined by the Accounting Firm, and
the Company shall pay to the Employee (or the Employee shall pay to the Company)
any difference between the estimated payment and the actual

 

180



--------------------------------------------------------------------------------

Additional Payment due hereunder (if any) as soon as the amount can be
determined, but in no event later than twenty (20) days before Employee is
obligated to remit the Excise Tax and Expenses.

All of the fees and expenses of the Accounting Firm in performing the
determinations referred to in this Section shall be borne solely by the Company.
The Company agrees to indemnify and hold harmless the Accounting Firm of and
from any and all claims, damages and expenses resulting from or relating to its
determinations pursuant to this Section, except for claims, damages or expenses
resulting from the gross negligence or willful misconduct of the Accounting
Firm.

 

  4.8 Stock Ownership. The Executive acknowledges and agrees to comply with the
Company’s executive stock ownership guidelines as existing from time to time,
and which currently prohibit Executive from selling any shares of Company common
stock except (i) shares, the proceeds of which are used to pay taxes resulting
from the vesting or exercise of options, and (ii) sales, so long as, immediately
following such sale, Executive owns shares of Company common stock (as
determined under the Company’s share ownership guidelines, as modified from time
to time) with a value (as determined under the Company’s share ownership
guidelines, as modified from time to time) in excess of six (6) times
Executive’s annual Base Salary.

 

  4.9 Post-Retirement Benefits.

 

  (a) Upon termination of employment following August 31, 2010, or, if earlier,
due to death or disability, or involuntary termination without Cause or
resignation for Good Reason, Executive will be deemed eligible for early and
normal retirement (“Retiree Eligible”) under all pension (other than qualified
pension plans), welfare benefit, the LTSMIP and any other equity incentive plans
and programs applicable to senior executives.

 

  (b) So long as Executive is Retiree Eligible, Executive (his wife and other
covered dependents) shall be provided post-employment COBRA-equivalent medical
coverage, at Executive’s after-tax expense, until each of Executive and his
wife, respectively, attain age 65 (and other covered dependents otherwise would
cease to be eligible for coverage). This benefit would follow any health benefit
continuation coverage occurring in connection with severance-related benefits
continuation described in Section 5.2 and would fill gaps in Company-provided
retiree plan coverage.

 

5. Separation from Service. The Company may terminate Executive’s employment at
any time for any reason, and Executive may terminate his employment at any time
with or without Good Reason, subject to the terms of this Section 5. For
purposes of this Section 5, the following terms shall have the following
meanings:

 

  (a) “Cause” shall be limited to (i) action by Executive involving willful
malfeasance in connection with his employment having a material adverse effect
on the Company, (ii) substantial and continuing refusal by Executive in willful
breach of this Agreement to perform the duties ordinarily performed by an
executive occupying his position, which refusal has a material adverse effect on
the Company, or (iii) Executive being convicted of a felony involving moral
turpitude under the laws of the United States or any state.

 

181



--------------------------------------------------------------------------------

  (b) “Good Reason” shall mean (i) the assignment to Executive of duties
materially inconsistent with Executive’s position as President and Chief
Executive Officer, or any removal of Executive from, or failure to elect or
reelect Executive to, the position of President and Chief Executive Officer (or
to such other position as may be agreed to by Executive), except in any case in
connection with the termination of Executive’s employment for Cause, Permanent
Disability, death, or voluntary termination by Executive without Good Reason,
(ii) failure of the Board to nominate Executive for election to the Board,
except in connection with termination for Cause, Permanent Disability, death, or
voluntary termination by Executive without Good Reason, (iii) a reduction of
Executive’s Base Salary or of the annual target bonus opportunity as in effect
on the Agreement Date, (iv) any material breach by the Company of any provision
of this Agreement, or (v) a requirement that Executive be based at any office or
location other than Omaha, Nebraska.

 

  (c) “Permanent Disability” shall mean Executive is, by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
(12) months, receiving income replacement benefits for a period of not less than
three (3) months under the Company’s long-term disability plan.

 

  (d) “Separation from Service”, “termination of employment” and similar
references shall mean the date that Executive’s employment with the Company
terminates under circumstances that constitute a separation from service within
the meaning of Internal Revenue Code Section 409A. Generally, Executive will
incur a Separation from Service if the Executive dies, retires, or otherwise has
a termination of employment with the Company, determined in accordance with the
following:

 

  (i)

Leaves of Absence. The employment relationship is treated as continuing intact
while Executive is on military leave, sick leave, or other bona fide leave of
absence if the period of such leave does not exceed six (6) months, or, if
longer, so long as Executive retains a right to reemployment with the Company
under an applicable statute or by contract (including but not limited to this
Agreement). A leave of absence constitutes a bona fide leave of

 

182



--------------------------------------------------------------------------------

 

absence only if there is a reasonable expectation that Executive will return to
perform services for the Company. If the period of leave exceeds six (6) months
and Executive does not retain a right to reemployment under an applicable
statute or by contract, the employment relationship is deemed to terminate on
the first date immediately following such six (6) month period. Notwithstanding
the foregoing, where a leave of absence is due to any medically determinable
physical or mental impairment that can be expected to result in death or can be
expected to last for a continuous period of not less than six (6) months, where
such impairment causes Executive to be unable to perform the duties of his or
her position of employment or any substantially similar position of employment,
a twenty nine (29) month period of absence shall be substituted for such six
(6) month period.

 

  (ii) Dual Status. Generally, if Executive performs services both as an
employee and an independent contractor, Executive must separate from service
both as an employee, and as an independent contractor pursuant to standards set
forth in Treasury Regulations, to be treated as having a Separation from
Service. However, if Executive provides services to the Company as an employee
and as a member of the Board, and if any plan in which such person participates
as a Board member is not aggregated with this Agreement pursuant to Treasury
Regulation section 1.409A 1(c)(2)(ii), then the services provided as a director
are not taken into account in determining whether Executive has a Separation
from Service as an employee for purposes of this Agreement.

 

  (iii)

Termination of Employment. Whether Separation from Service has occurred is
determined based on whether the facts and circumstances indicate that the
Company and the Executive reasonably anticipated that no further services would
be performed after a certain date or that the level of bona fide services
Executive would perform after such date (whether as an employee or as an
independent contractor except as provided in clause (ii) above) would
permanently decrease to no more than twenty (20) percent of the average level of
bona fide services performed (whether as an employee or an independent
contractor, except as provided in clause (ii) above) over the immediately
preceding thirty six (36) month period (or the full period of services to the
Company if Executive has been providing services to the Company less than thirty
six (36) months). For periods during which Executive is on a paid bona fide
leave of absence and has not otherwise terminated employment as described above,
for purposes of this clause (iii) Executive is treated as providing bona fide
services at a level equal to the level of services that the Executive would have
been required to perform to receive the compensation paid with respect

 

183



--------------------------------------------------------------------------------

 

to such leave of absence. Periods during which Executive is on an unpaid bona
fide leave of absence and has not otherwise terminated employment are
disregarded for purposes of this clause (iii) (including for purposes of
determining the applicable thirty six (36) month (or shorter) period).

 

  (iv) Service with Related Companies. For purposes of determining whether a
Separation from Service has occurred under the above provisions, the “Company”
shall include the Company and all Related Companies.

 

  (e) “Related Companies” shall mean: (i) any corporation that is a member of a
controlled group of corporations (as defined in Code Section 414(b)) that
includes the Company; and (ii) any trade or business (whether or not
incorporated) that is under common control (as defined in Code Section 414(c))
with the Company. For purposes of applying Code §§ 414(b) and (c), 25% is
substituted for the 80% ownership level.

 

  5.1 Termination Upon Death or Permanent Disability. In the event of a
Separation from Service by reason of Executive’s death or Permanent Disability
(i) all options and other awards granted in connection with the LTSMIP other
than LTSMIP awards with respect to which vesting is determined based upon
performance (including but not limited to performance share awards or options
that vest based upon performance), shall become fully vested, and all vested
options will be exercisable during the remainder of the term of such options,
(ii) all deferred compensation (not including retirement benefits) shall be paid
to Executive’s estate or designated beneficiary in accordance with the terms of
such deferred compensation (the items in (i) and (ii) above and (iv) below are
collectively referred to as the “Accrued Benefits”), (iii) Executive and his
dependents shall continue to participate in the Company’s employee benefit plans
to the extent provided in such plans with respect to the death or Permanent
Disability of senior executive officers of the Company, (iv) Executive’s Base
Salary shall be paid (subject to any applicable deferral election) through the
month of Separation from Service, together with any accrued, but unused,
vacation pay, and (v) Executive shall receive (subject to any applicable
deferral election) a benefit under the Annual Bonus Plan, and the LTSMIP; in the
case of the Annual Bonus Plan, the benefit will be pro rated based on completed
days during the applicable fiscal year, and in the case of the LTSMIP the
benefit will be prorated based upon fiscal years completed prior to death or
disability; also, in the case of death, the benefit will be based on target, and
in the case of disability the benefit will be based on actual performance for
the performance period during which disability occurs as set forth in the
applicable plan; and in all cases the benefits shall be paid at the time set
forth in the applicable plan.

 

  5.2

Termination Without Cause or for Good Reason. If there is a Separation from
Service initiated by the Company without Cause, or resulting from Executive
initiating a Separation from Service with Good Reason, (i) Executive shall
receive

 

184



--------------------------------------------------------------------------------

 

all Accrued Benefits, (ii) Executive’s pension benefit under the Non-Qualified
Plan shall be based on the amount accrued to the date of termination, plus the
additional amount that would have accrued during the next two years if Executive
would have remained employed and received compensation described in clause
(iii) below, such pension benefit to be paid in accordance with the
Non-Qualified Plan, (iii) an amount of severance pay equal to two times
Executive’s deemed annual cash compensation, which shall be (A) Executive’s Base
Salary in effect as of the date of Separation from Service, multiplied by
(B) 100% plus the target bonus opportunity percentage in effect for Annual Bonus
Plan purposes for the fiscal year ended May 27, 2007, (iv) Executive will be
entitled to a pro rata annual bonus under the Annual Bonus Plan for the year of
termination, based on actual performance and payable when bonuses are paid to
other senior executives (but no later than two and one-half months after the end
of the fiscal year with respect to which such bonus is determined); and
(v) Executive and his dependents shall be entitled to continued participation
(at Executive’s after-tax expense for the entire cost of coverage to the extent
necessary to avoid Executive recognizing taxable income related to such coverage
under Internal Revenue Code Section 105(h)) in all health and welfare plans or
programs that are exempt from 409A in which Executive and such dependents were
participating on the date of the termination until the earlier of (a) the second
anniversary of termination of employment, and (b) the date, or dates, Executive
receives equivalent coverage and benefits under the plans and programs of a
subsequent employer (such coverages and benefits to be determined on a
coverage-by-coverage, or benefit-by-benefit basis); provided that, to the extent
Executive is precluded from continuing participation in any such plan or program
as provided in this Section or must pay the expense thereof, the Company shall
pay to Executive an amount equal to the sum of (x) with respect to insured
benefits, the present value (discounted using the then published 2-year Treasury
rate) of the premiums expected for coverage or that would be paid by Executive
if Executive were to continue coverage at his expense pursuant hereto, less any
active employee portion of the premiums, plus (y) with respect to benefits not
insured, the present value (discounted using the then published 2-year Treasury
rate) of the expected gross cost per employee to the Company to provide such
benefits less active employee contributions.

 

  5.3 Termination With Cause or Without Good Reason. If there is a Separation
from Service initiated by the Company with Cause, or resulting from Executive
voluntarily initiating a Separation from Service without Good Reason, then
(i) Executive shall be paid the Base Salary through the month of termination,
and (ii) Executive shall receive benefits, if any, under Company plans in
accordance with the terms of such plans.

 

  5.4

Timing of Payments. Subject to Section 5.5 below, all cash payments required
hereunder following death, Permanent Disability or any other Separation from
Service shall be made within fifteen days following such Separation from
Service; provided, that payments under the Annual Bonus Plan or the LTSMIP
pursuant to Sections 5.1(vi) or 5.2(iv) shall be made following the end of the
applicable fiscal

 

185



--------------------------------------------------------------------------------

 

year or other performance period at the same time as such payments are made to
the Company’s other senior executive officers participating in such plans (but
no later than two and one-half months after the end of the fiscal year with
respect to which such bonus is determined) and payments under the non-qualified
retirement or deferred compensation plans shall be made in accordance with the
provisions of such plans.

 

  5.5 Six Month Wait. Notwithstanding anything contained in this Agreement to
the contrary, if the Executive is a “specified employee” (determined in
accordance with Code Section 409A and Treasury Regulation
Section 1.409A-3(i)(2)) as of the date of Separation from Service (other than a
Separation from Service due to death), then any payment, benefit or entitlement
provided for in this Agreement that is payable during the first six months
following the date of Separation from Service shall be paid or provided to the
Executive in a lump sum cash payment to be made on the earlier of (a) the
Executive’s death or (b) the first business day (or within 30 days after such
first business day) of the seventh calendar month immediately following the
month in which the date of Separation from Service occurs. If any payment is
delayed pursuant to this Section 5.5, the Company shall pay interest at the rate
described below on the postponed payments from the date the payment would have
been due but for this Section 5.5 to the date on which such amounts are paid.
Interest shall be credited at an annual rate equal to the rate announced by
Wells Fargo & Company (or its successor) as its “prime rate” as of the date the
payment would have been due but for this Section 5.5, plus one percent (1%),
compounded annually.

 

  5.6 Code Section 409A. It is intended by the Company and Executive that all
compensation and benefits payable or provided to the Executive under this
Agreement or otherwise shall fully comply with the provisions of Section 409A of
the Internal Revenue Code and the Treasury Regulations relating thereto so as
not to subject Executive to the additional tax, interest or penalties which may
be imposed under Section 409A. The parties acknowledge that 409A is ambiguous in
certain respects. The Company agrees that it will attempt in good faith not to
take any action, or refrain from taking any action, that would result in the
imposition of tax, interest and/or penalties upon the Executive under 409A. To
the extent the Company has acted or refrained from acting in good faith as
required by this Section, it will not be responsible for any consequences of
failure to comply with 409A.

 

6. Nondisclosure of Confidential Information. Executive shall not, without the
prior written consent of the Company, disclose any Company Confidential
Information except (i) in the business of and for the benefit of the Company,
while employed by the Company, or (ii) when required to do so by a court of
competent jurisdiction, by any administrative body or legislative body.
“Confidential Information” shall mean non-public information concerning the
Company’s financial data, strategic business plans, product development and
other proprietary information, except for items which have become publicly
available information or are otherwise known to the public. Confidential
Information does not include information the disclosure of which could not
reasonably be expected to adversely affect the business of the Company.

 

186



--------------------------------------------------------------------------------

7. Noncompetition/Non-Solicitation.

 

  (a) From the Agreement Date through a period ending one year following the
termination of the employment of Executive with the Company for any reason (the
“Restricted Period”), Executive shall not be an executive officer, board member,
5% or greater owner or partner, or employee of a food company with revenues over
$1 billion.

 

  (b) During the Restricted Period, Executive will not directly or through
others, without the prior written consent of the Board (i) directly or
indirectly recruit, hire, solicit or induce, or attempt to induce, any employee
of the Company or its associated companies to terminate their employment with or
otherwise cease their relationship with the Company or its associated companies,
or (ii) solicit business or customers of the Company.

 

  (c) Executive agrees that any breach of the covenants contained in this
Section 7, and the covenants contained in the preceding Section 6, will
irreparably injure the Company, and accordingly the Company may, in addition to
pursing any other remedies available at law or in equity, obtain an injunction
against Executive from any court having jurisdiction over the matter,
restraining any further violation of such provisions by Executive.

Executive acknowledges and agrees that the provisions of this Section 7 are
reasonable and valid in duration and scope and in all other respects. If any
court determines that any provision of this Section is unenforceable because of
duration or scope of such provision, such court shall have the power to reduce
the scope or duration of such provision, as the case may be, and, in its reduced
form, such provision shall then be enforceable.

 

8. Offsets. In the event of a termination of Executive’s employment pursuant to
Section 5.2 above or a Company breach of this Agreement, Executive shall not be
required to mitigate damages nor shall the payments due Executive hereunder be
reduced or offset by reason of any payments Executive may receive from any other
source (except for the offset described in Section 4.2 relating to benefits
under the Non-Qualified Plan and except for the offset described in Section 5.2
with respect to health and welfare plans and programs) or by any amounts owing
by Executive to the Company.

 

9. Separability; Legal Fees. If any provision of this Agreement shall be
declared to be invalid or unenforceable, in whole or in part, such invalidity or
unenforceability shall not affect the remaining provisions hereof which shall
remain in full force and effect. In addition, the Company shall pay to Executive
as incurred all legal and accounting fees and expenses incurred by Executive in
seeking to obtain or enforce any right or benefit provided by this Agreement or
any other compensation-related plan, agreement or arrangement of the Company,
unless Executive’s claim is found by a court of competent jurisdiction to have
been frivolous.

 

187



--------------------------------------------------------------------------------

10. Assignment. This Agreement shall be binding upon and inure to the benefit of
the heirs and representatives of Executive and the assigns and successors of the
Company, but neither this Agreement nor any rights hereunder shall be assignable
or otherwise subject to hypothecation by Executive (except by will or by
operation of the laws of intestate succession) or the Company, except that the
Company shall assign this Agreement to any successor (whether by merger,
purchase or otherwise) to all or substantially of the stock, assets or
businesses of the Company.

 

11. Amendment. This Agreement may only be amended by mutual written agreement
between the Company and Executive.

 

12. Notices. All notices or communications hereunder shall be in writing,
addressed as follows:

 

To the Company:

   ConAgra Foods, Inc.    One ConAgra Drive    Omaha, Nebraska 68102    Attn:
Secretary

To Executive:

   At the address shown on the records of the Company

Any such notice or communication shall be sent certified or registered mail,
return receipt requested, postage prepaid, addressed as above (or to such other
address as such party may designate in a notice duly delivered as described
above), and the actual date of mailing shall determine the date at which notice
was given.

 

13. Governing Law. This Agreement shall be construed, interpreted and governed
in accordance with the laws of Delaware without reference to such state’s rules
relating to conflicts of law.

 

14.

Arbitration. Any controversy or claim arising out of this Agreement or any
breach shall be resolved by arbitration pursuant to this Section and the then
current rules of the American Arbitration Association. The arbitration shall be
held in Omaha, Nebraska before three arbitrators who are knowledgeable of
employment law. If the parties cannot agree on the appointment, one arbitrator
shall be appointed by the Company, one by the Executive, and the third shall be
appointed by the first two arbitrators. The arbitrator’s decision and award
shall be final and binding and may be entered in any court having jurisdiction
thereof. The arbitrator shall not have the power to award punitive or exemplary
damages. Each party shall bear its own attorneys’ fees associated with the
arbitration and other costs and expenses of the arbitration shall be borne as
provided by the rules of the American Arbitration Association; provided,
however, that unless the arbitrators determine the position of the Executive was
frivolous, Executive shall be entitled to reimbursement for reasonable
attorneys’ fees and expenses and arbitration

 

188



--------------------------------------------------------------------------------

 

expenses incurred in connection with the dispute. If any portion of this
paragraph is held to be unenforceable, it shall be severed and shall not affect
either the duty to arbitrate or any other part of this paragraph. The Company
may seek interim injunctive relief to enforce restrictive covenants pending
resolution of any arbitration.

 

15. Executive Representation. The Executive represents and warrants to the
Company that the Executive is not a party to or bound by, and the employment of
the Executive by the Company or the Executive’s disclosure of any information to
the Company or its use of such information will not violate or breach any
employment, retainer, consulting, license, non-competition, non-disclosure,
trade secrets or other agreement between the Executive and any other person,
partnership, corporation, joint venture, association or other entity.

 

16. Entire Agreement. This Agreement supersedes the November 7, 2005 Employment
Agreement and any unwritten agreements or understandings by and between the
Executive and the Company and any of its Affiliates or their respective
directors, officers, shareholders, employees, attorneys, agents, or
representatives, and, together with the agreements, plans and programs referred
to herein, constitutes the entire agreement between the parties, respecting the
subject matter hereof and there are no representations, warranties or other
commitments other than those expressed herein. If there is a conflict between
any provision of this Agreement and any provision of any Company plan or
agreement pursuant to which employee benefits are provided to Executive,
including any stock option or other award agreement, the provision most
favorable to Executive will control. Executive acknowledges that certain plans
maintained by the Company must comply with ERISA, the Internal Revenue Code and
the terms and conditions of the plans (“Qualified Plans”). Nothing contained in
this Agreement will require the Company to provide any benefit contrary to the
terms and conditions of the Qualified Plans or in violation of ERISA or the
Internal Revenue Code. To the extent any benefit to be provided hereunder to the
Executive cannot be provided through a Qualified Plan, the Company will provide
the benefit on a non-qualified basis.

IN WITNESS WHEREOF, the parties have executed this Agreement the 25th day of
September, 2008, to be effective as of the date first above written.

 

CONAGRA FOODS, INC.

By:

 

/s/ Ken Stinson

  Chairman, Human Resources Committee of the Board of Directors  

/s/ Gary M. Rodkin

  Gary M. Rodkin

 

189